Name: Commission Regulation (EEC) No 3557/86 of 20 November 1986 re-establishing the levying of customs duties on cotton yarn, not put up for retail sale, products of category 1a) (code 40.0014), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 22. 11 . 86 Official Journal of the European Communities No L 327/17 COMMISSION REGULATION (EEC) No 3557/86 of 20 November 1986 re-establishing the levying of customs duties on cotton yarn, not put up for retail sale, products of category la) (code 40.0014), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply Whereas, in respect of cotton yarn, not put up for retail sale, products of category 1 a) (code 40.0014), the relevant ceiling amounts to 1 3,2 tonnes ; whereas, on 12 November 1986, imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 to textile products originating in develo ­ ping countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that prefe ­ rential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quan ­ tities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 25 November 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3600/85, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Code Category CCT heading No NIMEXE code Description 0 ) (2) (3) (4) 40.0014 la) ex 55.05 55.05-33, 35, 37, 41 , 45, 46, 61 , 65, 67, 69, 72, 78 Cotton yarn, not put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p . 107 .